1 Reported in 296 N.W. 534.
The state board of law examiners accuses the respondent of being convicted of the crimes of compounding crimes under 2 Mason Minn. St. 1927, § 10034, by accepting money from three different parties for compounding the crime of maintaining gambling devices in Scott county. In one case he was accused of accepting and receiving the sum of $1,000, in another case $1,500, and in the third case $500. In two of the cases he was fined $125 each. In the third he was sentenced to six months in jail, but the sentence was suspended for one year.
1 Mason Minn. St. 1927, § 5697(1) (A), makes conviction of a felony or of a misdemeanor involving moral turpitude ground for removal or suspension of an attorney at law by this court and makes the record of conviction conclusive evidence of the crime. In response to an order to show cause why the respondent should not be immediately and forthwith disbarred, he filed an answer and affidavits denying that he ever received any money directly or *Page 466 
indirectly from any or all of said persons or that he is guilty of any offense involving moral turpitude, and setting forth that he pleaded guilty to such offenses on advice of counsel and because he could not get the cases removed from Scott county, where he felt that he could not have a fair trial. What he is attempting to do before us is to question the conviction the record of which the statute makes conclusive evidence. So long as those convictions stand they cannot be questioned here by such evidence as he proposes to offer in defense of this disbarment proceeding. The crimes of which he was convicted upon his plea of guilty are crimes involving moral turpitude, and under those circumstances we do not feel that leniency could be extended to the respondent. He is therefore disbarred and his name stricken and removed from the list of attorneys of this court.